Citation Nr: 1721410	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for coronary artery disease with permanent implanted cardiac pacemaker, status post angioplasty and coronary bypass grafting.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for the Veteran's heart disability, due to herbicide exposure and assigned a 10 percent rating.  

In June 2014, the Board remanded the claim for further evidentiary development.  As detailed below, the Board finds that there has been substantial compliance with the previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  


FINDING OF FACT


For the entirety of the appeal period, the Veteran's service connected coronary artery disease with permanent implanted cardiac pacemaker, status post angioplasty and coronary bypass did not have a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service connected coronary artery disease with permanent implanted cardiac pacemaker, status post angioplasty and coronary bypass have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code (DC) 7015 (2016).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The claim on appeal stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records have been obtained and associated with the claims file.  Relevant private and post-service medical records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in December 2010, August 2011 (with an addendum in September 2011), and August 2014.  As directed in the June 2014 remand, VA records were obtained and an additional VA examination was provided in August 2014.  See Stegall v. West, 11 Vet. App. 268, 271(1998).  These VA examinations, in total, are adequate for the purposes of the instant matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the appeal.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In the case of initial ratings, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  See Fenderson v. West, 12 Vet. App. 119, 121 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The Veteran's cardiac disability is rated under the Schedule of Ratings for the cardiovascular system.  Under Code 7015, located in 38 C.F.R. § 4.104, 
a 10 percent rating is warranted for workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker required.  

A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

Factual Background

Turning to the evidence of record, the Veteran sought treatment at Hot Springs Medical Center in December 2009.  He discussed his previous medical history but noted that although he was going to cardiac rehabilitation three times a week, he had no pain or complaints at that time.  See Medical Treatment Record-Government Facility, p.4, received 08/26//2010.  The examiner noted that the Veteran had no chest pain and stated that he came to be established as a Veteran patient and wanted his medications to be ordered through VA.   

The Veteran underwent a VA examination in December 2010.  At that time, he reported that he experienced fatigue.  However, there was no reported dyspnea, angina, dizziness or syncope.  See C&P Exam, p.4 , received 12/20/2010.  The examiner also noted that the Veteran's reported lowest level of activity was greater than 7-10 METS.   There was no evidence of hypertrophy or dilatation.  Id. at 5.  

Private medical treatment records from Sanford Medical Center in June 2011 show that the Veteran specifically complained of chest pain earlier in the year but also stated that he did well after the bypass surgery.  See Medical Treatment Record-Non Government Facility, p.9, 11, received 02/18/2011.  Chest discomfort with minimal exertion along with increased fatigue, and anxiety were also noted to have returned about 3 weeks after the procedure.  Id.  Additionally, an echocardiogram showed borderline concentric left ventricular hypertrophy.  Id. at 14.  

Treatment records from Black Hills HCS in January 2014 reflect diagnoses of coronary artery disease and aortic valve regurgitation.  See CAPRI, p. 8, received 07/11/2014.  The same records also show that the Veteran was seen at the Chandler Regional Medical Center in April 2014 for chest pain where he required hospitalization.  In May 2014 the Veteran returned to VA for a re-check of symptoms.  The record also showed that the Veteran's reports of dizziness, which may have been due to his blood pressure medication.  He denied fatigue, chest pain, and dyspnea.  Id. at 2.  

The Veteran also provided private medical treatment records dated in April 2014.  He reported having chest pain for 6 weeks upon exertion.  See Medical Treatment Record-Non Government Facility, p.2, received, 06/07/2014.  The examiner also noted that the Veteran had a EECP procedure, which improved chest pain.  Id.   

The Veteran was afforded an VA examination in August 2014 where he summarized his prior care for coronary artery disease while stating that he had increasing fatigue while working out, onset of chest pain in winter of 2014 as well as noting that he does not have angina, fatigue, dizziness, shortness of breathe, and syncope during his daily workouts.  See C&P Exam, p.3, received 08/18/2014.   
The Veteran reported that he remained physically activing and attended cardiac rehabilitation in South Dakota.  Id. at 4.  The examiner found that the Veteran did not have congestive heart failure, cardiac hypertrophy, or dilatation.  Id. at 5,7.  

Although the Veteran was hospitalized for treatment of a heart condition, he was seen after being recommended for treatment, which improved his stamina and endurance.  Id. at 5.  The Veteran limited exercise for fear that something will go wrong with his heart because he had many prior procedures.  However, he felt strong.  Additionally, he was able to complete his rehabilitation workouts, including walking 3 miles per hour on treadmill at 3 percent for 20 minutes without a break, in addition to using the bicucle for 20 minutes.  Id.  The examiner noted that the Veteran had completed 26 of 36 planned rehabilitation treatments and on days that he did not attend cardiac rehabilitation he walked at home.  The examiner also noted that METs test on 08/13/2014 and noted that the Veteran denied experiencing symptoms with any level of physical activity.  It was opined that the Veteran had very good exercise capacity for a 70 year old male, as the current estimated METs was greater than 10.0 based on NYHA clasification.  Id. at 7, 9.  

The examiner also noted that the Veteran's heart condition impacted his ability to work.  However, she described the impact as by noting that the Veteran voluntarily retired from farming in the past year.  Id. at 8.  Specifically, the Veteran stated that his limitations on exercising harder or returning to work were due to fear, based on his prior surgeries.  The examiner noted that the Veteran's stamina and energy have improved since cardiac rehabilitation and found that he was capable of light duty or sedentary work.  Id.  The examiner noted that the Veteran was required to take continuous medication for controlling his heart disability.  

Analysis

After a review of the evidence, the Board finds that an initial rating in excess of 10 percent is not warranted for any portion of the rating period on appeal.  In so finding, the Board notes that the VA examinations provide evidence against the claim.   Indeed, at the December 2010 examination the Veteran was able to exert to a level of greater than 10 METs.  Moreover, at the interview-based METs test conducted at the August 2014 VA examination the Veteran denied experiencing symptoms with any level of physical activity.  The August 2014 VA examiner found normal physiologic age-related decrease in endurance.

The Board considers and acknowledges the Veteran's statements concerning his fatigue and chest discomfort with exertion and finds that he is competent to report his observable symptoms.  However, the objective evidence of record does not show any additional functional limitation that would more nearly approximate the requirements of the next higher rating.  Moreover, such symptoms are contemplated by his current 10 percent rating.  Therefore, the Board gives more weight to the objective medical evidence with regard to the rating as reflected in the objective record, to include on VA examination. 

The Board has considered whether the Veteran is entitled to a higher rating or a separate compensable rating for scars associated with the heart disability.  However, the VA examiner in August 2014 noted that the scars were not painful, or unstable, and there were no superficial and nonlinear scars having a total area greater than 39 square cm.  See C&P Exam, p.6, received 08/18/2014.  As such, there is no basis for a separate compensable rating based for his associated scar.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805.  

In sum, the preponderance of the evidence weighs against the Veteran's increased rating claims. Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.104; see Gilbert v. Derwinski, 1 Vet. App. 49, 55.  

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, manifestations of the Veteran's heart disability, to include signs and symptoms such as fatigue and dyspnea are contemplated by the rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  

There is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.

ORDER

Entitlement to initial rating in excess of 10 percent for service connected coronary artery disease with permanent implanted cardiac pacemaker, status post angioplasty and coronary bypass is denied.  


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


